Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 17, 2019

The Court of Appeals hereby passes the following order:

A19A0762. WILFTANG v. STATE.

      The Supreme Court has exclusive jurisdiction over “[a]ll cases involving the
construction . . . of the Constitution of the State of Georgia or of the United States
and all cases in which the constitutionality of a law, ordinance, or constitutional
provision has been called into question.” Ga. Const. of 1983, Art. VI, Sec. VI, Par.
II (1); see Atlanta Independent School System v. Lane, 266 Ga. 657, 657-658 (1) (469
SE2d 22) (1996). Because appellant argues that OCGA § 40-5-67.1 (d.1) (2018) is
unconstitutional as it does not require notification that police may obtain a warrant
for his blood, it appears that jurisdiction over this appeal may lie in the Supreme
Court, despite the fact that the appeal may ultimately be resolved on other grounds.
See Harrison v. Wigington, 269 Ga. 388, 388 (497 SE2d 568) (1998) (“If a
constitutional question is raised and ruled on below, [the Supreme] [C]ourt has
exclusive appellate jurisdiction, and this is true, although upon a consideration of the
entire case, [the Supreme] [C]ourt determines that a decision upon such constitutional
questions is not necessary to a proper solution of the case, and makes no decision
thereon.”) (citation and punctuation omitted).


      As the Supreme Court has the ultimate responsibility for determining appellate
jurisdiction, see Saxton v. Coastal Dialysis & Med. Clinic, 267 Ga. 177, 178 (476
SE2d 587) (1996), this appeal is hereby TRANSFERRED to the Supreme Court for
disposition.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 06/17/2019
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.